 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    ROBERT-JOHN LAVERT WILLIAMS ,

 9                                 Petitioner,           Case No. C19-0582-RSL

10           v.
                                                         ORDER DISMISSING ACTION
11    UNITED STATES OF AMERICA,

12                                 Respondent.

13

14          The Court, having reviewed the Report and Recommendation of the Honorable Mary Alice

15   Theiler, United States Magistrate Judge, and the remaining record, hereby ORDERS:

16          (1)    The Court adopts the Report and Recommendation is approved and adopted;

17          (2)    This action is DISMISSED without prejudice for failure to prosecute; and

18          (3)    The Clerk is directed to send copies of this Order to counsel for petitioner and to

19   the Honorable Mary Alice Theiler;

20          Dated this 12th day of July, 2019.

21
                                                 A
                                                 ROBERT S. LASNIK
22
                                                 United States District Judge
23

     ORDER DISMISSING ACTION - 1
